FlLED

9:58 am Dec 10 2018

IN THE UNITED STATES DISTRICT COURT

 

FOR THE NoRTHERN DISTRICT oF oHIo Cle’k U~S- Dis"i“ C°“’t
WES”['ERN DIVISION Northern District of Ohio
'I'oledo
UNlTED STATES OF AMERICA, ) CASE NO: 3:18mj5413
)
Plaintiff, ) MAGISTRATE JUDGE
v. ) JAMES R. KNEPP, II
)
DAMON M. JOSEPH AKA ) ORDER TO BE FlLED UNDER SEAL
ABDULLAH ALI YUSUF, )
)
Defendant. )

Upon motion of the United States of America, and for good cause shown, the case and all

accompanying documents including, but not limited to the Complaint and Alrest Warrant issued

in the present case is hereby sealed and shall remain sealed until further order of this Coult.

 

 

S R. KNEPP, I]

 

 

p-

Dec 10, 2018
DATE

D STATES MAGISTRATE JUDGE

